Exhibit 10.40


AMENDED AND RESTATED
EXECUTIVE LEADERSHIP COUNCIL
MANAGEMENT INCENTIVE BONUS PLAN


I.
Introduction

This Executive Leadership Council Management Incentive Bonus Plan (this “Plan”)
provides an annual cash bonus award to each eligible executive for the
achievement of explicit performance objectives. A bonus award under this Plan is
comprised of two parts: a financial objective generally representing 90% of the
overall award and an individual objective generally representing the remaining
10% of the overall award, subject to potential adjustment as described herein.
The Administrator shall have flexibility to alter the percentage allocations
described in the preceding sentence. Certain defined terms used in the Plan are
set forth in Section XI below.


II.
Eligibility

The Chairman, President and Chief Executive Officer (the “Chief Executive
Officer”) and all executives in career bands 1 through 3 are eligible to
participate in this Plan. Generally, an individual is eligible for a potential
award under this Plan if they were employed for at least 6 months during the
relevant fiscal year.


III.
Overall Structure

A.
A Plan participant’s target bonus award will be based upon the “guideline” or
percentage of base salary for each eligible participant.

B.
Unless otherwise determined by the Administrator, target bonus awards will be
determined by performance during the fiscal year as measured by the following:

1.
Financial Objective. 90% of a participant’s target bonus shall be based on the
achievement of financial measures as described below (the “Financial Objective
Target Bonus”).

a.
For the Chairman, President and Chief Executive Officer and career bands 1 and 2
participants, the Financial Objective Target Bonus shall be based on the
following financial measures in the proportions relative to the overall target
bonus indicated in parentheses:

(1)
Attainment of AOI targets by the business to which the participant is assigned
(40%);

(2)
Attainment of revenue targets by the business to which the participant is
assigned (25%); and

(3)
Attainment of free cash flow targets by the business to which the participant is
assigned (25%).

b.
For career band 3 participants, the Financial Objective Target Bonus shall be
based on the following financial measures in the proportions relative to the
overall target bonus indicated in parentheses:

(1)
Attainment of AOI targets by the business to which the participant is assigned.
(50%); and

(2)
Attainment of revenue targets by the business to which the participant is
assigned. (40%).

These measures are defined on the following page.
2.
Individual Objective. 10% of a participants’ target bonus shall be based on
individual or team measures the plan participant is expected to attain during
the fiscal year (the “Individual Objective Target Bonus”).

C.
The apportionment of the target bonus award components is reflected in this
diagram:








--------------------------------------------------------------------------------

Exhibit 10.40


bonustable.jpg [bonustable.jpg]


 
D.
Notwithstanding the foregoing, the Administrator may vary the target bonus
opportunity percentages from those set forth above and may also determine to
utilize other Performance Measures for purposes of setting the target bonus
opportunities.    



IV.
Determination of Bonus Targets - Financial Objective

A.
For purposes of determining Financial Objective Target Bonuses, financial
measures are defined as follows:

1.
“Revenue” means    sales as reported internally to Corporate Accounting and used
for external financial reporting.

2.
“AOI” means adjusted operating income inclusive of Corporate and other overhead
allocations determined pursuant to the Corporation’s accounting policies and
procedures.

3.
“Free Cash Flow” means an amount equal to operating cash flow minus capital
spending.

B.
If these definitions differ from those included within the final year-end
financial statements of the business, the definitions which were used in
establishing the relevant targets will be used to evaluate achievement under
this Plan.

In cases where business warrants, the financial measure targets and proportions
relative to the overall target bonus award may be other than those shown here
and may be based on other Performance Measures as may be determined by the
Administrator.


V.
Determination of Bonus Awards - Financial Objective

A.
For all financial measures, bonus awards under the financial objective component
of this Plan (the “Financial Objective Bonus Award”) vary as financial measure
targets are over or under achieved. The minimum bonus award, generally equal to
25% of the Financial Objective Target Bonus, unless otherwise determined by the
Administrator, is awarded provided a minimally acceptable "threshold" level of
performance of financial measures is achieved (i.e., no bonus will be awarded
for performance below the threshold for that metric.). Financial Objective Bonus
Awards may increase from the minimum financial objective bonus award to the
Financial Objective Target Bonus amount if financial measure targets are
achieved fully and may increase up to a maximum ("ceiling") of 150% to 200% of
the Financial Objective Bonus Target if performance increasingly exceeds the
target levels.

B.
Financial Objective Bonus Awards for performance between threshold and ceiling
will be computed by interpolating between either: (1) the threshold and target
awards, or (2) the target and ceiling awards, as appropriate.

C.
The levels for threshold and maximum Financial Objective Bonus Awards (referred
to as the "leverage curve"), may vary among organizations as determined by the
Administrator, reflecting financial volatility resulting from the magnitude of
the unit's business plan. For example, a lower volatility business may begin to
provide Financial Objective Bonus Awards at 90% of target attainment, while a
higher volatility business may begin to provide Financial Objective Bonus Awards
at 85% of target attainment.






--------------------------------------------------------------------------------

Exhibit 10.40




VI.
Determination of Individual Objective and Related Bonus Awards

A.
Generally, individual measures will be established for each participant at the
start of the fiscal year. The individual measures will not duplicate the
measures of annual financial performance addressed under the financial objective
of this Plan. Rather, they will address those concerns which most contribute to
the business gaining a sustainable competitive advantage. Attainment of these
individual measures is measured for and during the fiscal year for which they
are set. Unplanned objectives that emerge during the fiscal year and which take
priority over the planned objectives may be added (or substituted) as
appropriate.

B.
Bonus awards under the individual objective component of this Plan (the
“Individual Objective Bonus Award”) will be awarded at target if performance
fully meets the target individual measures defined in the individual objective.
If performance differs from these target measures, the Individual Objective
Bonus Award will vary proportionally with performance, from 0% to 150% of the
Individual Objective Target Bonus.



VII.
Total Plan Bonus Award.

The total Plan bonus award to be paid to each Plan participant (the “Final Bonus
Award”) will generally be equal to the sum of the Financial Objective Bonus
Award and the Individual Objective Bonus Award. Notwithstanding the foregoing,
the Administrator shall be authorized to exercise “negative discretion” to
reduce the Final Bonus Award amount that would otherwise be payable to any Plan
participant, taking into account such factors relating to Aramark’s and the
participant’s performance during the relevant fiscal year as the Administrator
deems appropriate in the Administrator’s sole discretion.


VIII.
Payment of Bonus Awards

A.
Final Bonus Awards are paid (minus appropriate tax withholdings), and after
taking into account any adjustments pursuant to the Plan, as soon as practicable
after receipt of the audited fiscal year-end financial reports, but in no event
more than 2.5 months after the end of the calendar year in which it was earned.

B.
Except in cases of voluntary or involuntary termination (discussed in 2 below),
the following provisions apply:

1.
If a participant has worked at least 6 months, but less than the entire relevant
fiscal year and is still employed at the end of the bonus (fiscal) year, the
participant will receive a pro-rata share of the Final Bonus Award (e.g., if the
participant has worked for 9 months in the relevant fiscal year, 75% of the
Final Bonus Award will be payable).

2.
If the participant has served in two or more components or units covered by this
plan, the Financial Objective Bonus Award and Individual Objective Bonus Award
will be calculated on full year results for the portion of the year served in
each component or unit.

3.
If the participant was promoted during the year and his or her guideline bonus
amount changed, the Financial Objective Target Bonus and Individual Objective
Target Bonus for such participant will be prorated. However, if the participant
remains in the same position with essentially the same duties and
responsibilities, and the participant's guideline amount changed during the
fiscal year, the guideline amount at year end will be used in determining the
Financial Objective Target Bonus and Individual Objective Target Bonus for the
entire year.

C.
No Final Bonus Award is payable to a participant whose employment terminates,
voluntarily or involuntarily, prior to completion of the bonus (fiscal) year
except in the event that the participant becomes permanently disabled, retires
having reached the age of 60 with at least five years of service or dies while
employed. Exceptions in certain cases of involuntary termination may be granted
with prior approval of the Administrator. If a participant becomes permanently
disabled, retires having reached the age of 60 with at least five years of
service, or dies while employed, he or she will be entitled to receive a
pro-rata share of his or her Final Bonus Award at the same time as Final Bonus
Awards are otherwise payable to active employees.

D.
A participant whose employment terminates after the close of the bonus year but
before awards are paid will be eligible to receive the Financial Objective Bonus
Award. Any Individual Objective Bonus Award in the case of such terminations may
be payable at the discretion of the Administrator.

E.
In no case, however, will a Final Bonus Award be made to an individual whose
employment is terminated at any time for “cause," as defined in the plan
participant’s Agreement Relating to Employment and Post Employment Competition.








--------------------------------------------------------------------------------

Exhibit 10.40


IX.
Deferral

Payment of all or part of a Financial Objective Bonus Award may be deferred in
accordance with procedures established by Aramark and amended from time to time,
in accordance with the applicable deferral provisions of Section 409A of the
Internal Revenue Code (“Section 409A”).


X.
Administration

A.
This Plan is intended to be provide for compensation that is exempt from the
requirements of Section 409A. The Administrator is the sole interpreter and
arbiter of the provisions of this Plan and has the right to amend, withdraw, or
revoke them before the beginning of any fiscal year or to grant specific
exceptions with respect to participants.

B.
In administering this Plan, the Administrator has the final authority to adjust
financial performance standards or actual results for unusual non-recurring
income, expense or balance sheet items (e.g., non-operating gains/losses,
acquisitions, divestitures) so that comparisons between actual and planned
performance are consistent.

C.
Objectives and formulas for all portions of this Plan must be approved by the
Administrator. The Administrator must approve any unplanned objectives or other
Performance Measures added during the year.

D.
Final Bonus Awards for the Chief Executive Officer, his direct reports and
Aramark executive officers are reviewed and approved by the Compensation
Committee (or any designated sub-committee thereof). Final Bonus Awards for
other participants (other than executive officers) may be approved by the Chief
Executive Officer or the Executive Vice President, Human Resources.



XI.    Certain Defined Terms


For purposes of the Plan, the terms listed below have the following meanings:


A.
“Administrator” means (i) the Compensation Committee, with respect to actions
under this Plan related to the Chief Executive Officer or his direct reports or
(ii) the Chief Executive Officer, with respect to actions under this Plan
related to Plan participants other than the Chief Executive Officer or his
direct reports.

B.
“Performance Measures” means the achievement of, one or more of the following
measures (all capitalized terms not defined herein shall have the meanings
contained in Aramark’s audited financial statements as such terms and
definitions may be expressly modified and established by the Compensation
Committee with respect to the relevant performance period): (1) Earnings Before
Interest and Taxes (“EBIT”), (2) Return on Net Assets (“RONA”), (3) Net Income,
(4) After Tax Return on Investment (“ATROI”), (5) Sales, (6) Revenues, (7)
Earnings Per Share, (8) Total Shareholder Return, (9) Return on Equity (“ROE”),
(10) Return on Investment (“ROI”), (11) Total Business Return, (12) Return on
Gross Investment (“ROGI”), (13) Operating Cash Flow, (14) Free Cash Flow, (15)
Operating Income, (16) Pretax Income, (17) stock price appreciation, (18)
Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”) or
(19) Margin based upon any of EBIT, Operating Income, Pretax Income, EBITDA or
any other profit measure. The Performance Measures may be based on absolute
Aramark performance, absolute performance of any member of the Aramark Group, or
any combination of the members of the Aramark Group, or any of the foregoing’s
performance relative to a peer group or other external measure of selected
performance.










